Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12, 23-25  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “the adjustment arm” lacks antecedent basis, as it is not previously mentioned and also creates confusion as to what “the adjustment arm” is and how the actuator arm would be operable by this “adjustment arm”. It appears that the adjustment arm may be referring to the adjustment handle, but further clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, 12, 23-25 are rejected under 35 U.S.C. 103as being unpatentable over Stanford (U.S 6402644) 
Regarding claim 1, Stanford discloses A system, comprising: 
a support structure (Fig. 1, 12); 
a component (Fig. 1, 22); 
a connecting structure (Fig. 1, 40) that rotatably connects (Col. 7 Lns. 37-39, pivotally attached) the component to the support structure; 
and a height adjustment mechanism (See Fig. 2, combination of handles, springs, linkages etc.) operable to adjust a position of the component, comprising: 
one or more arms (Fig. 2 60) rotatably connected (Col. 8 Lns. 26-32, pivotally attached) to the connecting structure; 
an adjustment handle that is rotatably connected to one or more arms (Col. 8 Lns. 41-45, pivotally connected, Fig. 3, pivot connection 82)  so as to define a first axis, and is also rotatably connected to the support structure (Col. 8 Lns. 42-45, distal end of handle member pivotally connected to the support pole, Fig. 3, handle 68 connected to support pole around 72)
a gas shock (Col. 10 Lns. 18-20, gas spring 78) rotatably connected (see Fig. 3, gas shock is rotatably connected to support structure at 86 and arms at 82) to the support structure and to the one or more arms
an actuator arm (Fig. 3, arm 101) rotatably connected to the adjustment handle (Fig. 2, rotatably connected at pin 100)  so as to define a movable second axis about which the adjustment handle is rotatably when the movable second axis is moved and the actuator arm is also connected to the gas shock, and the actuator arm is operable by the adjustment arm to unlock the gas shock to enable adjustment of the position of the component (Col. 10, Lns.40-50, gas spring is unlocked and allows for adjustment). 
While Stanford does not explicitly disclose the movable second axis is moved into alignment with the first axis, this would be a matter of rearrangement of parts (MPEP 2144.04) as Stanford discloses move the second axis into close alignment and one of ordinary skill would readily recognize, moving the second axis further into alignment would not alter the function of the Stanford, which is to provide unlocking of the gas spring. 
Regarding claim 2, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses the height adjustment mechanism is operable to adjust a position of the component relative (Col. 10 Lns. 20-35, unlock gas spring for adjustment) to a reference surface when the gas shock is in the unlocked state.
Regarding claim 3, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses the actuator arm is operable to assume a first position (Fig. 2, arm 101 depresses) in which the actuator arm depresses (Col 4 Lns. 50-55, internal valving acts as locking pin, and is pushed on by arm 101) a locking pin of the gas shock such that the gas shock assumes the unlocked state, and the actuator arm is also configured to assume a second position (see Fig. 3, arm 101 in second position) in which the locking pin of the gas shock is not depressed (Col 4 Lns. 60-65, arm 101 stops pushing on internal valving, valving which acts as locking pin is not depressed) by the actuator arm such that the gas shock assumes the locked state.
Regarding claim 9, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses the actuator arm is biased into a position in which a locking pin of the gas shock is not depressed (Col 4 Lns. 60-65, arm 101 stops pushing on internal valving, valving which acts as locking pin is not depressed) by the actuator arm
Regarding claim 10, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
Stanford discloses the actuator arm is biased either by the locking pin, or by a biasing element of the adjustment handle (Fig. 2-3, arm 101 is biased by handle trigger 76)
Regarding claim 12, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses when the gas shock is in the locked state (Col. 10 Lns. 22-23, gas spring lockable), changes to a position and orientation of the component are prevented. 
Regarding claim 23, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses wherein the component comprises a backboard (Col. 7 Lns. 50-55, backboard 22) to which a goal is attached. 
Regarding claim 24, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 23.
Stanford discloses wherein the height adjustment mechanism is operable to adjust a position of the backboard relative to a reference surface (Col. 7 Lns. 50-60, backboard 22 is height adjustable) . 
Regarding claim 25, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses wherein the adjustment handle cannot rotate about the first axis when the first axis and the second axis are out of alignment with each other (Fig. 3, Col. 4 Lns. 60-67, configuration is locked when trigger is not depressed, and first and second axis would be out of alignment). 

Claims 4 and 6 are rejected under 35 U.S.C. 103as being unpatentable over Stanford (U.S 6402644) in view of Nye (U.S. 20020004431)
Regarding claim 4, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Stanford does not disclose the actuator arm rotates in response to the first linear movement, and the second linear movement, of the portion of the adjustment handle
Nye discloses the actuator arm rotates (Par. 81 locking plates pivotally attached through pivot 188, therefore would be rotatable) in response to the first linear movement (Par. 76, handle inset 178 is pulled towards handle 176, therefore would be understood to be linear movement, see Fig. 6) and the second linear movement, of the portion of the adjustment handle. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable basketball locking handle of Stanford to incorporate the movable handle as disclosed by Nye to provide the feature of an alternative means of actuating the locking and unlocking of the height adjustment mechanism and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II) 
Regarding claim 6, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Stanford does not disclose wherein the first linear movement and the second linear movement of the second handle portion of the adjustment handle causes both linear and rotational motion of the actuator arm
Nye discloses wherein the first linear movement and the second linear movement of the second handle portion of the adjustment handle causes both linear (Par. 89, pulling inset 178 would linearly pull actuator arms, therefore resulting in linear motion) and rotational motion (Par. 81 locking plates pivotally attached through pivot 188, therefore would be rotatable) of the actuator arm
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable basketball locking handle of Stanford to incorporate the movable handle as disclosed by Nye to provide the feature of an alternative means of actuating the locking and unlocking of the height adjustment mechanism and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II) 

Claims 7-8 are rejected under 35 U.S.C. 103as being unpatentable over Stanford (U.S 6402644) in view of Magalotti (U.S. 5067277)
Regarding claim 7, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
	However, Stanford does not disclose a cam surface
Magalotti discloses the actuator arm comprises a cam surface (Fig. 3, arm 27 has surface that contacts pin 8, acts as cam surface) that contacts the locking pin of the gas shock 
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the actuator arm of Stanford with the pivoting actuator arm as disclosed by Magalotti to provide an alternative mechanical linkage structure to perform the function of unlocking the gas spring and would be a matter of obvious engineering choice to use the actuator arm of Magalotti with the gas spring of Stanford to provide a desired movement of the actuator arm.  
	Regarding claim 8, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
	However, Stanford does not disclose the cam surface. 
Magalotti discloses a rotational movement (Fig. 3, 5, arm 27 moves in rotational movement to impart linear movement of pin 8) of the actuator arm causes the cam surface to impart a linear movement to the locking pin.
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the actuator arm of Stanford with the pivoting actuator arm as disclosed by Magalotti to provide an alternative mechanical linkage structure to perform the function of unlocking the gas spring and would be a matter of obvious engineering choice to use the actuator arm of Magalotti with the gas spring of Stanford to provide a desired movement of the actuator arm.  

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 
Regarding the applicant argument directed towards Stanford, it is argued that while the first axis at 82 and second movable axis at 100 do not move into perfect alignment, one of ordinary skill would readily recognize, as noted above, it would be a matter of rearrangement of parts to allow the movable axis 100 of Stanford to align with the first axis provided at 82, as the function of moving the actuator arm to lock and unlock a gas shock spring is the same, and therefore, the claimed alignment feature does not provide a new an unobvious function, and would be obvious to allow Stanford to move the arm such that the second axis 100 is aligned with axis at 82 as design choice, and would not impair the function of Stanford to provide an arm which locks and unlocks a gas spring. 
Regarding the argument directed towards the combination of Stanford and Nye, it is argued that the references are not necessarily bodily incorporated and the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). While Stanford discloses a rotational mechanism for locking and unlocking a height adjustable hoop and Nye discloses a linear mechanism for locking and unlock a height adjustable hoop, therefore, one of ordinary skill would readily recognize the function provided by both is the same, i.e. the principle of operation is to use a mechanism to lock and unlock a height adjustable hoop and the direction the mechanism travels in order to provide the function would have been a matter of equivalent substitutes as noted above. 
Therefore, for the reasons noted above, the combination would have been obvious to make to arrive at the claimed invention.  

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711